Title: To Thomas Jefferson from Tadeusz Kosciuszko, [15 July–5 August 1798]
From: Kosciuszko, Tadeusz
To: Jefferson, Thomas


          
            [15 July–5 Aug. 1798]
          
          the obligation i ow to you it will be ever lasting in my heart, and shall always take the uportunity to show it venever the acasion will present or require it—I am happy to find that your Character is in So high esteem here every body from the first to the last give a testy monie in expresing the greatust respect and regard for you—as to the efects left by Niem: be so good to seel it for any monay be cause it will be spild by time, if he left the boxe with Plates turn in money also—I wisch that my first divident should be remited rather in January because i will vanted the money. I cannot yet give you acount of the afaires concerning America and Europe, but will indevour to stat the interest of both republiqus to be in friendship and peace I beg you would be so kind to mention me in the next Letter, to what Banker in Amsterdam my Dividend will be remited that in case i should want the monay i might draw upon him. you may rely upon my partiality towards america that i will do every thing in my power to prevent a war so injurious to both republiqus. and in that respect you will be my Star that will gide my indevours as you are True American Patriot, and so desinteresd man who chuse only the hapines of your own Contry. be assured also of my friendship, respect and Esteem for you—the time will prouve the inward sentyments towards you, and the time Show thier reality as well the sincerity of my affection and my heart Mr Shorte will deliver this and will say Some things my time is So taken at present that prevent me to say more and to give you an Acount of my voyage but hoever i am here in good health and sperit ready to serve my Contry, again. do what is in your pouwer that i may recive my money in due time and regularly. yours for ever.—
        